Title: From George Washington to William Heath, 29 August 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters 29th Augst 1782
                  
                  I have received your Letter of this Day, accompanied with one from Colo. Canfield at Stamford, informg—the Detention of Mr Corne & others as Prisoners.
                  I am pleased with the Conduct of Colo. Canfield & his Attention to his Duty—& as it seems there is no other Way to reduce Genl Birch to an Observance of the Convention respectg the Place where Flags are to be received, than by the Detention of such as shall come in any other Way than by the Post of Dobb’s Ferry—You will be pleased to order the persons sent to you by Colo. Canfield to be kept as close prisoners untill further Orders can be taken respecting them.  With much Regard I am Dear Sir Your most obedt Servant
                  
                     Go: Washington
                  
               